Appeal by an employer from a decision of the Unemployment Insurance Appeal Board. The decision appealed from affirmed a referee’s decision which sustained respondent’s original determination subjecting appellant to the provisions of the Unemployment Insurance Law (Labor Law, art. 18) and rejecting its contention that it was organized and operated exclusively for educational purposes. The decision is sustained by substantial evidence (Matter of Mohawk Mills Assn., 260 App. Div. 433). Decision unanimously affirmed, with costs to the respondent. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.